COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 IN RE                                                         No. 08-08-00094-CV
                                                §
 MARILYN J. MCDOWELL                                          An Original Proceeding
                                                §
 RELATOR                                                           in Mandamus
                                                §

                                                §


         MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Marilyn J. McDowell, asks this Court to issue a writ of mandamus against the

Honorable Eduardo A. Gamboa, Judge of the Probate Court No. 2 of El Paso County in

connection with a contempt order. Mandamus will lie only to correct a clear abuse of discretion.

Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding). Moreover, there must be

no other adequate remedy at law. Id. Contempt orders are not appealable. Ex parte Rose, 704
S.W.2d 751, 752 n.1 (Tex.Crim.App. 1984). Further, contempt orders that do not involve

confinement cannot be reviewed by writ of habeas corpus, and the only possible relief is a writ of

mandamus. In re Long, 984 S.W.2d 623, 625 (Tex. 1999). Based on the record before us, we

are unable to conclude that Relator is entitled to mandamus relief. Accordingly, we deny the

petition for writ of mandamus. See TEX .R.APP .P. 52.8(a).


June 5, 2008
                                             DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., Carr, J., and Gomez, Judge
Gomez, Judge (Sitting by Assignment)